Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/13/2021 has been entered.
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1, 3-4, 6-11, 13-14, 16-21, 24-27 and 30-34 are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. (US Patent Application Publication 2014/0126467 in view of Chen et al. (US Patent Application Publication 2014/0133317).

Regarding claims 1 and 11 Lu et al. discloses a network node/method configured to perform link adaptation, the network node comprising (see fig, 3 and 7): 
processing circuitry including a memory and a processor; the memory configured to store a channel quality measure, gain increment values, and a hysteresis value( see 
when the channel quality measure is greater than the first predetermined amount, perform a first outer loop adjustment process, the first outer loop adjustment process directed to determining link adaptation for a first data transmission transmitted to a wireless device ( see fig. 5, see [0037-38]  The first outer loop 26-1 adjustment  is based on CSI reports values. The link adaptation function 28-1 for the first subframe (SF.sub.1) performs link adaptation for downlink transmissions to the mobile terminal 16 scheduled for the first subframe (SF.sub.1) based on the SINR offset for the first subframe (SF.sub.1) from the outer loop 26-1 and CSI reports from the mobile terminal 16.  Each CSI report includes a channel quality SINR for the downlink channel from the base station 14 to the mobile terminal 16.  In general, MCS is selected such that the MCS increases (i.e., is more aggressive) as the sum of the channel quality SINR and the SINR offset increases and decreases (i.e., is less aggressive) as the sum of the channel quality SINR and the SINR offset decreases.)and 
when the channel quality measure is less than a second predetermined amount, perform a second outer loop adjustment process, the second outer loop adjustment process directed to determining link adaptation for a second data transmission to the wireless device ( see fig. 5, second outer loop adjustment,  outer loop 26-2  adjustment is 
Lu et al. fail to specifically point out wherein the first data transmission is two code words and the first outer loop adjustment process uses a first increment to adjust a first gain to interference plus noise ratio (GINR) and uses a second increment to adjust a second GINR as claimed.
Chen et al. teaches wherein the first data transmission is two code words and the first outer loop adjustment process uses a first increment to adjust a first gain to interference plus noise ratio (GINR) and uses a second increment to adjust a second GINR (  see fig. 7, GINR calculation ( reads on adjusting by increments), see [0100-101] the pre-switch transmission mode uses two adjusted GINR values ( incremented) for two codewords, the initial value for two code words can be calculated from Expression (13) GINR_Adj0=GINR_Adj1=GINR_Adj Expression (13).  And second expression isused to calculate a second GINR ( GINR_Adj=(GINR_Adj0+GINR_Adj1)/2 Expression (14) ) )  . 

Regarding Claims 3 and 13 Lu et al. in view of Chen et al.  discloses everything as applied above (see claims 1 and 11). 
wherein the second outer loop adjustment process converges faster than the first outer loop adjustment process.( see [0050] Each of the outer loops 34-1 through 34-N.sub.SB is for a different subframe bundle.  Each subframe bundle includes two or more of the subframes in the downlink frame structure (FIG. 2).  The specific subframe bundles depend on the uplink and downlink configuration. Therefore the second outer loop will converge faster when smaller and or less processing is needed than the first outer loop. )
Regarding Claims 4 and 14 Lu et al. in view of Chen et al. discloses everything as applied above (see claims 1 and 11). 
Lu et al. fail to specifically point out wherein the first data transmission is one code word and the first outer loop adjustment process uses a first increment to adjust a gain to interference plus noise ratio (GINR) as claimed.
 However Chen et al. teaches wherein the first data transmission is one code word and the first outer loop adjustment process uses a first increment to adjust a gain to interference plus noise ratio (GINR)( see fig. 7, see [0095] Since space frequency block code (SFBC) [third mode] has only one codeword, its GINR outer-loop adjustment is 
Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine Lu et al. invention with Chen et al. invention because Chen et al. invention provide various example techniques for the controller to determine the GINR adjusted value( see Chen et al. [0022]).
Regarding Claims 6 and 16 Lu et al. in view of Chen et al. discloses everything as applied above (see claims 1 and 11). 
Lu et al. fail to specifically point out wherein the first data transmission is N code words, N being an integer greater than 2, the first outer loop adjustment process using a different increment to adjust a gain to interference plus noise ratio for each of the N code words as claimed.
Chen et al. teaches wherein the first data transmission is N code words, N being an integer greater than 2, the first outer loop adjustment process using a different increment to adjust a gain to interference plus noise ratio for each of the N code words( see [0101] when a pre-switch transmission mode uses only one adjusted GINR value for either one codeword or two codewords and a post-switch transmission mode uses two adjusted GINR values for two codewords, after the switch a post-switch transmission mode is begun using the one adjusted GINR value acquired from the pre-switch transmission mode as both of the two adjusted GINR values for the post-switch transmission mode). 

Regarding Claims 7, 17, 21, 23-24 and 29-30 Lu et al. discloses everything as applied above (see claims 1, 11, 21 and 27). 
Lu et al. fail to specifically point out wherein the first outer loop adjustment process comprises three loops and includes: in a first loop used for the first data transmission, when the first data transmission is a one code word transmission: determining an amount of a first increment to be applied to a first gain to interference plus noise ratio (GINR) corresponding to the one code word transmission;  and determining based at least in part on the first GINR, at least one of a modulation and coding level to apply to the one code word;  and in a second loop and a third loop used for the first data transmission, when the first data transmission is a two code word transmission: determining an amount of a second increment to be applied to a second GINR corresponding to a first of the two code words;  determining based at least in part on the second GINR, at least one of a modulation and coding level to apply to the first of the two code words;  determining an amount of a third increment to be applied to a third GINR corresponding to a second of the two code words;  and determining based at least in part on the third GINR, at least one of a modulation and coding level to apply to the second of the two code words , incrementing a first gain to interference plus noise ratio (GINR) by the first gain increment and determining based at least in part on the 
wherein the first outer loop adjustment process converges faster than the second outer loop adjustment process.( see [0050] Each of the outer loops 34-1 through 34-N.sub.SB is for a different subframe bundle.  Each subframe bundle includes two or more of the subframes in the downlink frame structure (FIG. 2).  The specific subframe bundles depend on the uplink and downlink configuration. Therefore the second outer loop will converge faster when smaller and or less processing is needed than the first outer loop. )
Chen et al. teaches wherein the first outer loop adjustment process comprises three loops and include (see fig. 2 & 8, three mode loops): 
in a first loop used for the first data transmission, when the first data transmission is a one code word transmission( see [0097] the first mode (open loop MIMO which operates with cyclical diversity delay), GINR estimation for one codeword is required since both codewords experience the same channel condition.):
Chen et al. teaches determining an amount of a first increment to be applied to a first gain to interference plus noise ratio (GINR) corresponding to the one code word transmission(see [0101] An another example, when the pre-switch transmission mode uses two adjusted GINR values for two codewords, and the post-switch transmission mode uses one adjusted GINR value for either one codeword or two codewords, the two adjusted GINR values are averaged to obtain the one adjusted GINR value for the post-switch transmission mode.)  ;  and 
Chen et al. teaches determining based at least in part on the first GINR, at least one of a modulation and coding level to apply to the one code word( see fig. 7-8, see 
Chen et al. teaches incrementing a first gain to interference plus noise ratio (GINR) by the first gain increment and determining based at least in part on the incremented first GINR at least one of a modulation and coding level to apply to data to be transmitted on a first codeword ( see fig. 7 and 9B, see[0090] Act 7-8 depicts the output of the resultant throughput value estimation, which can be used for both transmission switching and link adaptation algorithm performed by controller 36.  Link adaptation, or adaptive coding and modulation (ACM), is employed by controller 36 for matching of the modulation, coding and other signal and protocol parameters to the conditions on the radio link (e.g., the pathloss, the interference due to signals coming from other transmitters, the sensitivity of the receiver, the available transmitter power margin, etc. this step is calculated after the GINR calculation).
in a second loop and a third loop used for the first data transmission, when the first data transmission is a two code word transmission( see [0099] the second mode (open loop MIMO which operates without cyclical diversity delay), the GINR needs to be estimated separately for each code word, since they experience different channel conditions.): 

 determining based at least in part on the second GINR, at least one of a modulation and coding level to apply to the first of the two code words( see fig. 8, see [0108] the wireless terminal needs to report PMI, RI, and CQIs for two codewords. );  
determining an amount of a third increment to be applied to a third GINR corresponding to a second of the two code words (see [0101] An another example, when the pre-switch transmission mode uses two adjusted GINR values for two codewords, and the post-switch transmission mode uses one adjusted GINR value for either one codeword or two codewords, the two adjusted GINR values are averaged to obtain the one adjusted GINR value for the post-switch transmission mode.)  ;  and 
determining based at least in part on the third GINR, at least one of a modulation and coding level to apply to the second of the two code words( see fig. 8, see [0108] the wireless terminal needs to report PMI, RI, and CQIs for two codewords. ). 
Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine Lu et al. invention with Chen et al. invention because Chen et al. invention provide various example techniques for the controller to determine the GINR adjusted value( see Chen et al. [0022]).
Claims 8 and 18 Lu et al. in view of Chen et al. discloses everything as applied above (see claims 7 and 17). 
Lu et al. fail to specifically point out wherein, when the first increment is not updated for a predetermined period of time, the first increment is updated with an average of the second and third increments as claimed.
wherein, when the first increment is not updated for a predetermined period of time, the first increment is updated with an average of the second and third increments( see [0101] An another example, when the pre-switch transmission mode uses two adjusted GINR values for two codewords, and the post-switch transmission mode uses one adjusted GINR value for either one codeword or two codewords, the two adjusted GINR values are averaged to obtain the one adjusted GINR value for the post-switch transmission mode. ) . 
Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine Lu et al. invention with Chen et al. invention because Chen et al. invention provide various example techniques for the controller to determine the GINR adjusted value( see Chen et al. [0022]).
 Regarding Claims 9 and 19 Lu et al. in view of Chen et al. discloses everything as applied above (see claims 7 and 17). 
Lu et al. fail to specifically point out wherein, when the second and third increments are not updated for a predetermined period of time, the second and third increments are updated with the first increment as claimed.

Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine Lu et al. invention with Chen et al. invention because Chen et al. invention provide various example techniques for the controller to determine the GINR adjusted value( see Chen et al. [0022]).
 Regarding Claims 10 and 20 Lu et al. in view of Chen et al. discloses everything as applied above (see claims 1 and 11). 
Lu et al. fail to specifically point out wherein the second outer loop adjustment process comprises a single loop and includes, when the second data transmission is one of a one code word and two code word transmission: determining an amount of an increment to be applied to a gain to interference plus noise ratio (GINR);  and determining based at least in part on the GINR, at least one of a modulation and coding level to apply to the second data transmission as claimed.

Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine Lu et al. invention with Chen et al. invention because Chen et al. invention provide various example techniques for the controller to determine the GINR adjusted value( see Chen et al. [0022]).
Regarding Claims 25 and 31 Lu et al. in view of Chen et al.  discloses everything as applied above (see claims 21 and 27). 
Lu et al. fail to specifically point out wherein adjustment in the first outer loop is based on hybrid automatic repeat request (HARQ) feedback for the first code word during one of one and two code word transmission and adjustment in the second outer loop is based on HARQ feedback for the second code word during two code word transmission as claimed.
Chen et al. teaches wherein adjustment in the first outer loop is based on hybrid automatic repeat request (HARQ) feedback for the first code word during one of one 
Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine Lu et al. invention with Chen et al. invention because Chen et al. invention provide various example techniques for the controller to determine the GINR adjusted value( see Chen et al. [0022]).
Regarding Claims 26 and 32 Lu et al. in view of Chen et al.  discloses everything as applied above (see claims 21 and 27). 
Lu et al. fail to specifically point out wherein the first gain increment is selected to track channel conditions for both one code word and two code word transmissions when a signal to interference plus noise (SINR) is less than a threshold as claimed. 
Chen et al. teaches wherein the first gain increment is selected to track channel conditions for both one code word and two code word transmissions when a signal to interference plus noise (SINR) is less than a threshold( see [0078] n the first mode (open loop MIMO which operates with cyclical diversity delay), if the terminal speed value exceeds the terminal speed threshold T1, or if the throughput value for the respective branch Z is less than the second threshold T2, the transmit switch controller 40 continues with act 4-6(Z)) . 

Regarding Claims 33-34 Lu et al. in view of Chen et al. discloses everything as applied above (see claims 1 and 11). 
wherein the first predetermined amount is a threshold plus a hysteresis value and the second predetermined amount is the threshold minus the hysteresis value (see fig. 6, SINR offset, (see fig. 5 and 9, see [0037] a SINR offset step-up size when increasing the SINR offset and a SINR offset step-down size when decreasing the SINR offset are a function of the target BLER.  In one particular embodiment, the step-up size and the step-down size are defined as: Target BLER = 1 1 + SINR offset step - down size SINR offset step - up size. see also  [0056] BLERs in the range of 0 to 10% for the first subframe group; the second subframe group have BLERs in the range of 10 to 20% the hysteresis value is the percentage range)

Response to Arguments
5.	Applicant's arguments filed 5/13/2021 have been fully considered but they are not persuasive. 
In the remarks on pg. 11-12 of the amendment, the applicant contends that Lu et al. does not teach or suggest “wherein the first data transmission is two code words and the first outer loop adjustment process uses a first increment to adjust a first gain to 
Examiner respectfully disagrees Chen et al. teaches in fig. 7, GINR calculation ( reads on adjusting by increments),  In [0100-101] the pre-switch transmission mode uses two adjusted GINR values ( incremented) for two codewords, the initial value for two code words can be calculated from Expression GINR_Adj0=GINR_Adj1=GINR_Adj Expression (13).  And second expression is used to calculate a second GINR ( GINR_Adj=(GINR_Adj0+GINR_Adj1)/2 Expression (14) ) )   Therefore the limitation is not patentable distinct.
In the remarks on pg. 12-14 of the amendment, the applicant contends that Lu et al. does not teach or suggest “incrementing a first gain to interference plus noise ratio (GINR) by the first gain increment and determining based at least in part on the incremented first GINR at least one of a modulation and coding level to apply to data to be transmitted on a first codeword”
Examiner respectfully disagrees Chen et al. teaches in fig. 7, 9B, and [0090] Act 7-8 depicts the output of the resultant throughput value estimation, which can be used for both transmission switching and link adaptation algorithm performed by controller 36.  Link adaptation, or adaptive coding and modulation (ACM), is employed by controller 36 for matching of the modulation, coding and other signal and protocol parameters to the conditions on the radio link (e.g., the pathloss, the interference due to signals coming from other transmitters, the sensitivity of the receiver, the available transmitter power margin, etc. this step is calculated after the GINR calculation.   The modulation and coding steps after the GINR calculation. Therefore claim limitation is not patentable distinct. 
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MON CHERI S DAVENPORT whose telephone number is (571)270-1803.  The examiner can normally be reached on M to F 9am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/YEMANE MESFIN/             Supervisory Patent Examiner, Art Unit 2462